DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0297703).
Li et al. teaches an article comprising a glass (i.e., transparent) substrate and a protective layer (206).  See figure 2, and paragraph [0022].  The protective layer (206) may be ZrO2, Al2O3 or a mixture (i.e., mixed oxide) of Al2O3 and ZrO2.  Id.
Li et al. does not teach the ratio of Al/Zr as recited in claims 1, 3, 16 and 17, the aluminum content recited in claim 5, or the zirconium content recited in claim 6.
However, Li et al. teaches that the layer contains a mixture of Al2O3 and ZrO2.  Therefore, it would have been obvious to have mixed Al2O3 and ZrO2 in any ratio including the claimed ratios.  The rationale for doing so is the normal desire for scientists to improve no what has already been done.  See, e.g., MPEP 2144.05 II.A.

As to claim 4, the entirety of the protective layer (206) is aluminum and zirconium excluding nitrogen and oxygen.  
As to claim 7, the protective layer (206) has a thickness of between 100 and 5000 nm.  See paragraph [0023].  This range overlaps the range recited in claim 7, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
As to claims 8-10, Li et al. teaches an MgO containing layer (208) (i.e., functional layer) between the protective layer (206) and the substrate.  See Figure 2, and paragraph [0022].
As to claim 12, Li et al. teaches that the substrate (202) may be glass.  Id.
Claims 13 and 20 are a product by process claim because the claim defines the product by how the product was made.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps do appear to imply any structure. 
As to claim 18, Li et al. teaches that the layer (208) contains Mg which makes the layer “metallic.”  See paragraph [0022].
As to claim 19, it would have been obvious to one of ordinary skill in the art to have employed a soda lime silica glasses as the substrate of Li et al., because soda lime silica glasses are notoriously well known in the art of glass making.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak (US 2005/0069717) in view of Li et al. (US 2009/0297703).
xNy layers (2), (4) (i.e., dielectric layers) sandwiching an IR reflecting layer (3).  See Figure 1, and paragraph [0011].  The IR reflecting layer may be silver.  See claim 2.  The coating stack may have a protective overcoat comprising zirconium oxide (not shown in Figure 1). See paragraph [0011].
Stochowiak fails to disclose that the protective overcoat comprises a mixed oxide of aluminum and zirconium or any of the associated compositional limitations recited in claims 1, 3, 5, 6, 16, or 17.
Li et al. teaches an article comprising a glass (i.e., transparent) substrate and a protective layer overcoat layer (206).  See figure 2, and paragraph [0022].  The protective overcoat layer (206) may be ZrO2, Al2O3 or a mixture (i.e., mixed oxide) of Al2O3 and ZrO2.  Id.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted a mixed oxide of Al2O3 and ZrO2 for the ZrO2 coating of Stochowiak.  The rationale for doing so is the simple substitution of known element for another known element to achieve predictable results.  See MPEP 2143 I.B.
Li et al. does not the teach the ratio of Al/Zr as recited in claims 1, 3, 16 and 17, the aluminum content recited in claim 5, or the zirconium content recited in claim 6. 
However, Li et al. teaches that the layer contains a mixture of Al2O3 and ZrO2.  Therefore, it would have been obvious to have mixed Al2O3 and ZrO2 in any ratio including the claimed ratios.  The rationale for doing so is the normal desire for scientists to improve no what has already been done.  See, e.g., MPEP 2144.05 II.A.
As to claim 2, the protective layer Stochowiak is the most remote layer from the substrate.  See Figure 1, and paragraph [0012].

As to claim 7, Li et al. teaches that the protective layer (206) has a thickness of between 100 and 5000 nm.  See paragraph [0023].  This range overlaps the range recited in claim 7, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
As to claims 8-11 and 18, Stochowiak teaches the stack includes two SixNy layers (2), (4) (i.e., dielectric layers) sandwiching an IR reflecting layer (i.e., functional layer).  See Figure 1, and paragraph [0011].  The IR reflecting layer may be silver.  See claim 2 of Stochowiak.  
As to claim 12, Li et al. teaches that the substrate may be glass.  See the abstract. 
As to claims 13 and 20, Stochowiak teaches that the coating stack is heat treatable.  See the title. 
As to claim 14, Stochowiak teaches that the article is for building glazings.  See paragraph [0001].
As to claim 19, it would have been obvious to one of ordinary skill in the art to have employed a soda lime silica glasses as the substrate of Li et al., because soda lime silica glasses are notoriously well known in the art of glass making.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 13 October 2021 have been fully considered but they are not persuasive. 
Applicants note that the examiner’s reliance on MPEP 2144.05 and In re Peterson is misplaced because the facts of the present case are different.  Applicants argue that Peterson was directed to a situation where the prior art disclosed a range of percentages, which is not the case here.  This argument is not deemed persuasive.  Li et al. teaches that the layer may be ZrO2, Al2O3 or a mixture of thereof.  See paragraph [0019].   One or ordinary skill in the art reading this would have interpreted this teaching to mean that the layer may contain 0 to 100% ZrO2 and 0 to 100% Al2O3 so long as ZrO2+Al2O3 totals 100%.  The examiner takes this as the basis for an assertion of overlapping ranges.
Applicants cite the case of Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) to support the assertion that it would not have been obvious to one of ordinary skill in the art to have derived a ratio of ZrO2 and Al2O3 from Li.  Purdue Pharma L.P. held that a ratio of maximum plasma concentration to 24 hour plasma concentration of a drug did not have written description support in an original disclose.  The case is distinguishable from the present scenario because the test for satisfying the written description requirement is different that the test for obviousness.  Moreover, the specification in the Purdue Pharma case made no mention of the added plasma concentration ratio.  In the present case, Li et al. teaches that the coating may be ZrO2, Al2O3 or a mixture of thereof.  By teaching that the coating may be a mixture in this way, Li et al. is suggesting that the layer may contain 0 to 100% ZrO2 and 0 to 100% Al2O3 so long ZrO2+Al2O3 totals 100%.  
In re Antonie where it was held that a parameter must first be recognized as a result effective variable before it can be asserted that it would have been obvious to have optimized the variable.  In re Antonie is distinguishable from the present case.  In re Antonie related to optimizing the parameters of a process.  The present case relates to selecting a ratio from a generic composition.
Applicants next argue that they have discovered a problem which is sufficient to rebut an assertion of obviousness.  Applicants argue: “The inventors have discovered that conventional scratch-resistant layers, such as those based on zirconium oxide and nitride (like in Stachowiak), exhibit reduced scratch resistance when they are not heat treated.”  This is not deemed persuasive because Li et al. teaches the same thing.  Li et al. teaches that amorphous materials, including ZrO2, are generally too soft unless they are crystallized by subjecting to high temperature.  See paragraphs [0005]-[0007].  Li et al. solves this problem by providing an MgO base layer.  See paragraph [0016].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784